Title: From Benjamin Franklin to Benjamin Vaughan, 11 July 1782
From: Franklin, Benjamin
To: Vaughan, Benjamin


Dear Sir,
Passy, July 11. 1782.
In mine of yesterday, which went by Mr Young, I made no mention of yours of May 11. it not being before me. I have just now found it. I thank you for the particular Acct. you give me of your own Views, & those your Friends have had for you: Every thing relating to your Welfare concerns me.
You speak of a “proposed dependant State of America, which you thought Mr Oswald would begin with.” As yet I have heard nothing of it. I have all along understood (perhaps I have understood more than was intended) that the Point of Dependance was given up, and that we were to be treated with as a free People. I am not sure that Mr Oswald has explicitly said so, but I know that Mr Grenville has, and that he was to make that Declaration previous to the Commencement of the Treaty. It is now intimated to me from several Quarters that Lord Shelburne’s Plan is to retain Sovereignty for the King, giving us otherwise an independent Parliament, & a Government similar to that of late intended for Ireland. If this be really his project, our negotiation for peace will not go very far; the thing is impracticable and impossible, being inconsistent with the faith we have pledged, to say nothing of the general disposition of our people. Upon the whole I should believe that though Lord S. might formerly have entertained such an idea, he had probably dropped it before he sent Mr. Oswald here: your words above cited do however throw a little doubt into my mind, and have with the intimations of others, made me less free in communication with his lordship, whom I much esteem and honour, than I should otherwise have been. I wish therefore you would afford me what you can of eclaircissement.
This letter going by a courier will probably get to hand long before the one (preceding in date) which went by Mr. Young, who travels on foot. I therefore inclose the copy of it which was taken in the press. You may return it to me when the other arrives.
By the return of the courier, you may much oblige me, by communicating, what is fairly communicable, of the history of Mr. Fox’s and Lord J. Cavendish’s resignation, with any other changes made or likely to be made.
With sincere esteem, I am ever, my dear friend your’s most affectionately,
B. Franklin.
Mr B. Vaughan
